Case 2:18-cv-00295-JRG Document 470 Filed 11/13/20 Page 1 of 6 PageID #: 26286




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

SAS INSTITUTE INC.,

               Plaintiff,
                                                     Civil Action No. 2:18-CV-00295-JRG
       vs.

WORLD PROGRAMMING LIMITED et al.,                    Jury Trial Demanded

               Defendants.


               JOINT MOTION TO MODIFY FINAL PRE-TRIAL ORDER

       Pursuant to the Court’s October 26, 2020 Memorandum Opinion and Order (Dkt. 465), and

the parties’ Joint Status Report, filed on November 10, 2020 (Dkt. 469), Plaintiff SAS Institute,

Inc. (“SAS”) and Defendant World Programming, Ltd. (“WPL”) jointly move to modify the Pre-

Trial Order, as there are no remaining claims ripe for the currently-set January 4, 2021 trial.

                                        BACKGROUND

       On June 29, 2020, the parties filed a proposed Joint Final Pretrial Order, which included

for trial SAS’s claims for copyright infringement of the SAS System and the SAS Manuals (and

WPL’s related declaratory judgment counterclaims), patent infringement of two of SAS’s patents

(U.S. Patent Nos. 7,170,519 (“the ’519 patent”) and 6,920,458 (“the ’458 patent”)) (and WPL’s

related declaratory judgment counterclaims), and WPL’s Thirteenth, Fourteenth, Fifteenth,

Sixteenth, and Seventeenth counterclaims for damages under Sherman Act §§ 1-2, Lanham Act §

43, Tortious Interference with Existing or Prospective Contractual Relations, and the North

Carolina Deceptive Trade Practices Act (the “Damages Counterclaims”). Dkt. 408.

       On August 25, 2020, this case came before the Court at a pre-trial management conference

pursuant to the Court’s Seventh Amended Docket Control Order, Local Rule CV-16 and Rule 16


                                                 1
Case 2:18-cv-00295-JRG Document 470 Filed 11/13/20 Page 2 of 6 PageID #: 26287




of the Federal Rules of Civil Procedure. Following the pretrial hearing, the Court conducted a

Copyrightability Hearing on October 14, 2020. At the hearing, SAS confirmed that it had agreed

to withdraw its remaining patent claims as part of narrowing its case for trial, and that the parties

would submit a revised pre-trial order to that effect. Transcript of 10/14/2020 Copyrightability

Hearing at 7:3-8:4. Following the Copyrightability Hearing, the Court issued its Memorandum

Opinion and Order on October 26, 2020, Dkt. 465, in which it dismissed with prejudice SAS’s

copyright claims. Id. at 1. As directed by the Court, the parties then met and conferred to discuss

“their views on the current status of the case in light of the Court’s ruling” and to “identify[] any

remaining claims for the currently-set January 4, 2021 trial.” Dkt. 465 at 15-16.

       On November 10, 2020, the parties submitted a Joint Status Report in which they apprised

the Court that they had reached an agreement with respect to WPL’s Damages Counterclaims in

order to have those claims dismissed without prejudice, subject to the terms of an agreement set

forth in the Joint Status Report, and that no remaining claims were ripe for the currently-set January

4, 2021 trial. Dkt. 469.

                REQUEST TO MODIFY THE FINAL PRE-TRIAL ORDER

       The parties respectfully submit there is good cause to amend the Final Pretrial Order to

reflect the withdrawal of SAS’s remaining patent claims, as well as the parties’ stipulation to

dismissal without prejudice of WPL’s Damages Counterclaims. With respect to SAS’s patent

claims, SAS agreed to withdraw its remaining patent claims as part of narrowing the case for trial

prior to the Copyrightability Hearing, and SAS agreed in the Joint Status Report that its patent

claims should be dismissed with prejudice. Dkt. 469 at 3. The parties further agreed in the Joint

Status Report that WPL’s counterclaims seeking declaratory judgment as to the Patents-in-Suit are




                                                  2
Case 2:18-cv-00295-JRG Document 470 Filed 11/13/20 Page 3 of 6 PageID #: 26288




moot, and that no patent issues remain to be tried in this case. Id. Accordingly, there is good cause

to remove the remaining patent claims from the Final Pretrial Order.

       With respect to WPL’s remaining Damages Counterclaims, SAS had previously moved to

dismiss, and then moved for summary judgment against WPL’s counterclaims under Rule 56. See

Dkt. 162, 263. The Court denied as moot SAS’s motion to dismiss and motion for summary

judgment without prejudice to refile. See Dkt. 436. Following the Court’s October 26, 2020

ruling on SAS’s copyright claims, the parties met and conferred regarding whether WPL’s

remaining Damages Counterclaims would proceed to a ruling on summary judgment and, if

necessary, trial. In order to obviate the need for trial at this time and to proceed to WPL’s request

for costs and attorney’s fees, as well as to secure a final judgment that SAS intends to appeal, the

parties have stipulated to a dismissal without prejudice of WPL’s Damages Counterclaims

pursuant to the terms of an agreement between the parties set forth in the Joint Status Report. Dkt.

469 at 3-4. Accordingly, there is good cause to remove the Damages Counterclaims from the Final

Pretrial Order.

       Because all claims of copyright infringement by SAS against WPL were dismissed with

prejudice pursuant to the Court’s October 26, 2020 Order, the parties have agreed that WPL’s

counterclaims of copyright non-infringement and non-copyrightability are moot. Dkt. 469 at 3.

       Accordingly, as reflected in the amended Final Pretrial Order, attached as Exhibit A, there

are no contested issues of fact or law to be resolved at trial, there are no remaining pending

motions, and no witness, exhibits, or deposition designations to be presented at trial.    A redline

comparison between the proposed Final Pretrial Order filed on June 29, 2020 at Dkt. 408 and the

proposed amended Final Pretrial Order is attached as Exhibit B.




                                                 3
Case 2:18-cv-00295-JRG Document 470 Filed 11/13/20 Page 4 of 6 PageID #: 26289




                                        CONCLUSION

       For these reasons, SAS and WPL jointly request an order amending the Final Pretrial

Order and replacing it with the amended Final Pretrial Order attached as Exhibit A to this

Motion.



Dated: November 13, 2020                     Respectfully submitted,

Attorneys for Plaintiff:

                                            /s/ __Pressly M. Millen______
                                            WOMBLE BOND DICKINSON (US) LLP

                                            Pressly M. Millen (admitted pro hac vice)
                                            Raymond M. Bennett (admitted pro hac vice)
                                            WOMBLE BOND DICKINSON (US) LLP
                                            555 Fayetteville Street, Suite 1100
                                            Raleigh, NC 27601
                                            Telephone: 919-755-2135
                                            Press.Millen@wbd-us.com
                                            Telephone: 919.755.2158
                                            Ray.Bennett@wbd-us.com

                                            Christian E. Mammen (admitted pro hac vice)
                                            Carrie Richey
                                            WOMBLE BOND DICKINSON (US) LLP
                                            1841 Page Mill Road, Suite 200
                                            Palo Alto, CA 94304
                                            Telephone: (408) 341-3067
                                            Chris.Mammen@wbd-us.com
                                            Telephone: (408) 341-3060
                                            Carrie.Richey@wbd-us.com

                                            Samuel B. Hartzell
                                            WOMBLE BOND DICKINSON (US) LLP
                                            555 Fayetteville Street, Suite 1100
                                            Raleigh, NC 27601
                                            919-755-2112
                                            Fax: 919-755-6772
                                            Sam.Hartzell@wbd-us.com

                                            Michael C. Smith
                                            Texas Bar No. 18650410


                                                4
Case 2:18-cv-00295-JRG Document 470 Filed 11/13/20 Page 5 of 6 PageID #: 26290




                                   SIEBMAN, FORREST, BURG & SMITH, LLP
                                   113 E. Austin Street
                                   Marshall, Texas 75670
                                   Tel: (903) 938-8900
                                   michaelsmith@siebman.com

Attorneys for Defendant:
                                  /s/ ___Bradley W. Caldwell______
                                  CALDWELL CASSADY CURRY P.C

                                  Bradley W. Caldwell
                                  Texas Bar No. 24040630
                                  Email: bcaldwell@caldwellcc.com
                                  John Austin Curry
                                  Texas Bar No. 24059636
                                  Email: acurry@caldwellcc.com
                                  John F. Summers
                                  Texas State Bar No. 24079417
                                  Email: jsummers@caldwellcc.com
                                  Warren J. McCarty, III
                                  Texas State Bar No. 24107857
                                  Email: wmccarty@caldwellcc.com
                                  CALDWELL CASSADY CURRY P.C.
                                  2121 N. Pearl St., Suite 1200
                                  Dallas, Texas 75201
                                  Telephone: (214) 888-4848
                                  Facsimile: (214) 888-4849

                                  Attorneys for Defendant World Programming

                                  Charles Everingham IV
                                  State Bar No. 00787447
                                  ce@wsfirm.com
                                  T. John “Johnny” Ward Jr.
                                  Texas Bar No. 00794818
                                  jw@wsfirm.com
                                  Claire Henry
                                  Texas Bar No. 24053063
                                  claire@wsfirm.com
                                  Andrea L. Fair
                                  Texas Bar No. 24078488
                                  andrea@wsfirm.com
                                  WARD, SMITH & HILL, PLLC
                                  P.O. Box 1231
                                  Longview, TX 75606
                                  903-757-6400
                                  903-757-2323 (Facsimile)


                                      5
Case 2:18-cv-00295-JRG Document 470 Filed 11/13/20 Page 6 of 6 PageID #: 26291




                                      Attorneys for Defendant World Programming


                             CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served on counsel for

Defendant via the Court’s CM/ECF system on November 13, 2020.

                                        /s/ Bradley W. Caldwell___
                                        Bradley W. Caldwell




                                           6
